 In the Matter of AMERICAN MANUFACTURING COMPANY, EMPLOYERandMETALPOLISHERS,BUFFERS, PLATERSAND HELPERSINTERNATIONALUNION, A.F. L., PETITIONERCase No. 10-B-2716.-Decided March 11, 1948Messrs. Jac Chanzblissand 1-17.G. Alexander,of Chattanooga, Tenn.,for the Employer.Mr. Marvin Farmer,of Nashville, Tenn., for the Petitioner.Mr. James F. Grubbs,of Nashville, Tenn., andMr. R. C. Higgins,of Lewisburg, Tenn., for the Intervenor.DECISIONANDORDERUpon an amended petition duly filed, hearing in this case was heldat Chattanooga, Tennessee, on December 22, 1947, before Frank H..Stout, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed..Upon the entire record in the case, the National Labor Relations13oard 1 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERAmerican Manufacturing Company is a Tennessee corporation en-gaged in the business of manufacturing metal stampings and fabri-cated wire products. Its principal raw materials are steel and wire.During the past 12 months the Employer purchased raw materialsof a value in excess of $100,000, more than 90 percent of which wasreceived from points outside the State of Tennessee.During thesame period, its sales of finished products exceeded $500,000 in value,of which more than 90 percent was shipped to points outside the State..The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.1Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connectionwith this case to a three-man panel consisting of the undersignedBoard Members [Houston,Murdock,and Gray].76 N. L. R. B., No. 100.647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer-StoveMounters' International Union of North America, hereincalled the Intervenor, is a labor organization affiliated with the Ameri-can Federation of Labor, claiming to represent employees of theEmployer.III. THE ALLEGED APPROPRIATE UNIT; THE ALLEGEDQUESTIONCONCERNINGREPRESENTATIONThe Petitioner seeks a craft unit composed of all platers, polishers,and helpers in the Employer's plant.There are approximately 175employees in the plant, 7 of whom are in the unit sought by the Peti-tioner.The Employer and the Intervenor assert that the existingplant-wide unit, including the employees sought by the Petitioner, isthe appropriate one.The Intervenor has represented these employeesin a plant-wide unit for 7 or 8 years.-' Both the Intervenor and theEmployer agree that their present contract is not a bar to thisproceeding.It is clear from the record that the unit which the Petitioner seeksto represent is composed of unskilled manual laborers.The oldestemployee in the plating room, who testified as a witness for the Peti-tioner, stated that his work was not even semi-skilled, but that hemerely stood at a tank, and, when someone else put a metal part in histank, he took it out, rinsed it in hot water, dried it, and placed it on a,truck.None of the employees so engaged has any technical knowledgeof the composition of the liquids in the tanks, or of the electric chargecarried in each; nor do any of them exercise any independent discre-tion or judgment on the job.The opinion of all witnesses was that anew employee could be trained in a few minutes to perform the requiredtasks as competently as an employee who had worked there for years.There is considerable interchange of personnel between the platingroom and other parts of the plant.There is a substantially uniformwage rate throughout the plant, with a slight differential for employeeswho work with paints and acids to compensate them for use of rubbergloves and damage to their clothes.We find no justification in the record for severing this group of em;ployees from the plant-wide unit.Accordingly we find that the3The collective bargaininghistory ofthe Employer and the Intervenor is outlined inMatter of American ManufacturingCo, 73 N L. R. B920Following the electiondirected in that case, the International Association of Machinists has represented employeesin the Employer'smachine shop. AMERICAN MANUFACTURING COMPANY649proposed unit is inappropriate, and we shall, therefore, dismiss thepetition herein.Inasmuch as we have held that the bargaining unit sought to beestablished by the Petitioner is inappropriate for collective bargainingpurposes, we find that no question exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)of the Act.ORDERUpon the basis of the above findings of fact and the entire record inthe case, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of em-ployees of American Manufacturing Company, Chattanooga, Tennes-see, filed by Metal Polishers, Buffers, Platers and Helpers InternationalUnion, A. F. L., be, and it hereby is, dismissed.